Title: John Adams to Isaac Smith Sr., 7 June 1775
From: Adams, John
To: Smith, Isaac Sr.


     
      Dr. sir
      Phyladelphia June 7. 1775
     
     Two days ago, I was very agreably surprized by a Letter from you, which was acceptable both for the important public Intelligence it contained and as it informed me of your Escape from Boston. I had suffered much Anxiety, on Account of yourself and your Family, supposing you were confined in Town and subject to I knew not what Inconveniences or Indignities.
     I cant yet learn that Mr. Boylstone, or Mrs. Gill are suffered to leave the Town.
     News, We have none at this Place. The Proceedings of the Congress, are all secret, but such few Votes as you see in the public Papers. The N. Foundland British Fishery We had taken Care of before I had the Honour of your Letter: and you may depend upon it, that not a Pound of flour, or Bread or Meat goes from any of these Colonies, to supply that fishery.
     We have here a most glorious Season, plenty of Rain and as fine a Prospect of Crops as ever Was known. This is in a kind Providence our Security against Famine, and the amazing military Ardor That now prevails, through every Colony upon the Continent, We hope will secure our Country against the Swords of our Enemies.
     There are in this City, Three large Regiments, raised, formed, armed, trained, and uniformed under Officers consisting of Gentlemen of the very first Fortune and best Character in the Place. All this has started up, since 19th. April. They cover the Common every Day in the Week, Sundays not excepted. There is a Company of young Quakers. This Spirit is not confined to the City, but runs through the Province, and through all the neighbouring Colonies. Saturday afternoon I made a little Excursion down to Wilmington. Every little Village We passed thro, had Companies of Men exercising.
     My Duty to my Aunt, my Love to your two sons and to Miss Polly and Miss Betcy and Regards to all friends.
     
      I am, sir your most huml sert,
      John Adams
     
    